Memorandum. The judgments of the Appellate Division should be affirmed. We need not decide whether entrapment is currently recognized as a defense in New York since, even if it is, the present ease did not create an issue of fact requiring submission to the jury (cf. Revised Penal Law, § 35,40, enacted by L. 1965, ch. 1030, eff. Sept. 1, 1967), No error was committed by the trial court in refusing appellants’ request to test the accuracy of Minifon transcripts by requiring the jury to attempt to *713identify the voices and dialogue without them or by having a court reporter transcribe the tapes as they were being played for the jury. The appellants were afforded considerable latitude to test the transcripts, and all prior transcripts were made available (People v. Rosario, 9 N Y 2d 286; People v. O’Keefe, 281 App. Div. 409, affd. 306 N. Y. 619, cert. den. 347 U. S. 989). We have examined the additional assignments of error and find them to be without merit.
Chief Judge Desmond and Judges Fuld, Van Voorhis, Burke, Soileppi, Bergan and Keating concur.
Judgments affirmed.